Citation Nr: 1619031	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left foot postoperative hallux valgus. 

2. Entitlement to a rating in excess of 10 percent for chronic lumbar strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to March 2001. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran had a hearing before the undersigned VLJ in February 2014.  That transcript is of record. 

In May 2015, this matter was remanded by the Board for further development.  In September 2015, the RO continued the denial of the claims.  

The issue of increased rating for hallux valgus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees during the appeal period. 

2. Forward flexion of the thoracolumbar spine was within normal range during the appeal period. 





CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

Lumbar Spine Disability

Since April 2001, The Veteran's lumbar spine disability has been assigned a 10 percent rating under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, an increase from the 10 percent rating is not warranted. An April 2010 examination showed forward flexion to 90 degrees with a combined range of motion of 220 degrees. A July 2015 VA examination showed forward flexion to 90 degrees with a combined range of motion of 230 degrees.  There are no records of incapacitating episodes requiring prescribed bed rest that would warrant a rating higher than 10 percent. There is no other probative evidence showing low back symptoms which would approximate the criteria for a higher rating.  

The Veteran reported occasional flare-ups at his most recent VA examination.   These flare-ups have been considered in the assignment of a 10 percent rating.  Bed rest, prescribed by a physician, has not been documented. Finally, the Veteran also has reported no radicular pain related to his back condition. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately addresses the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 


II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with two VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his lumbar spine disability.  


ORDER

A rating higher than 10 percent for chronic lumbar strain with degenerative changes is denied. 


REMAND

This case was previously remanded to obtain private treatment records relating to the Veteran's hallux valgus increased rating claim from the Jacksonville Foot Clinic. In June 2015, the RO sent a letter asking for authorization of release of these records from the Veteran. The RO did not receive this authorization until January 2016, after it had already re-adjudicated the claim. Therefore, these records were never obtained by the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's private treatment records from the Jacksonville Foot Clinic. 

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


